             Case 1:19-cv-07829-PAE Document 1 Filed 08/20/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THOMAS & BETTS CORPORATION, n/k/a
 ABB INSTALLATION PRODUCTS, INC.,
                           Plaintiff,                         Case No. 19-cv-7829
         v.
                                                              NOTICE OF REMOVAL
 TRINITY MEYER UTILITY STRUCTURES,
 LLC, f/k/a MCKINLEY 2014 ACQUISITION,
 LLC and ARCOSA, INC.,
                           Defendants.



        PLEASE TAKE NOTICE that Defendants Trinity Meyer Utility Structures, LLC, now

known as Meyer Utility Structures, LLC,1 and Arcosa, Inc., by and through their undersigned

counsel, hereby remove the civil action Thomas & Betts Corporation, n/k/a ABB Installation

Products, Inc. v. Trinity Meyer Utility Structures, LLC, f/k/a McKinley 2014 Acquisition, LLC

and Arcosa, Inc., Index No. 651762/2019, filed on March 26, 2019, in the Supreme Court of the

State of New York, County of New York (the “Removed Action”), to the United States District

Court for the Southern District of New York pursuant to 28 U.S.C. §§ 1332 and 1441. A copy

of the complaint in the Removed Action (the “Complaint”), the sole pleading filed in the

Removed Action, is attached as Exhibit A.

                                  PROCEDURAL BACKGROUND

        1.       On March 26, 2019, Thomas & Betts Corporation, n/k/a ABB Installation

Products, Inc. (“Plaintiff”) filed the Removed Action against Trinity Meyer Utility Structures,

LLC, f/k/a McKinley 2014 Acquisition, LLC (“Meyer”) and Arcosa, Inc. (“Arcosa,” together,



 1 On October 15, 2018, Trinity Meyer Utility Structures, LLC changed its name to Meyer Utility Structures,
   LLC.

                                                       1
            Case 1:19-cv-07829-PAE Document 1 Filed 08/20/19 Page 2 of 5



“Defendants”) in the Supreme Court of the State of New York, asserting claims of breach of

contract and declaratory judgment. See Ex. A.

       2.      As of this date, no further pleadings have been filed in the Removed Action and

no further proceedings have been conducted in the Removed Action.

                                  GROUNDS FOR REMOVAL

       3.      Plaintiff’s action is removable based on the presence of federal diversity

jurisdiction. Diversity of citizenship exists where the parties in interest are citizens of different

States, and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a). Where these

requirements are met, and no defendant is a citizen of the state in which the action is brought,

removal is appropriate. 28 U.S.C. § 1441(b).

       4.      This action meets the jurisdictional requirements of 28 U.S.C. §§ 1332(a) and

1441(b).

       5.      No defendant is a citizen of the same State as Plaintiff, and no defendant is a

citizen of the State in which the Removed Action was brought.

       6.      On the face of the Complaint, Plaintiff avers that it is a corporation organized and

existing under the laws of Tennessee, with its principal place of business in Memphis,

Tennessee. Ex. A ¶ 3.

       7.      Defendant Meyer is a limited liability company organized and existing under the

laws of the state of Delaware, with its principal place of business in Dallas, Texas. The sole

member of Meyer is Arcosa, a corporation organized and existing under the laws of the state of

Delaware, with its principal place of business in Dallas, Texas.

       8.      Defendant Arcosa is a corporation organized and existing under the laws of the

state of Delaware, with its principal place of business in Dallas, Texas.



                                                   2
            Case 1:19-cv-07829-PAE Document 1 Filed 08/20/19 Page 3 of 5



       9.      Accordingly, at the time the Complaint was filed and at the time of removal, there

was and is complete diversity of citizenship between the Plaintiff and Defendants.

       10.     The amount in controversy also exceeds $75,0000. See id. ¶¶ 24–27 (alleging

damages “in excess of $100 million”). Plaintiff’s claims thus are removable to federal court.

                     COMPLIANCE WITH REMOVAL PROCEDURES

       11.     Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Southern

District of New York is the proper place to file this Notice of Removal because it is the district

court for the federal district embracing the place where the Removed Action was filed and is

pending.

       12.     As required by 28 U.S.C. § 1446(a), a copy of the sole pleading filed in this

Removed action is attached to this Notice of Removal as Exhibit A, and copies of all of the

process and orders filed in this Removed action are attached as Exhibit B.

       13.     This Notice of Removal is timely under 28 U.S.C. § 1446(b). Plaintiff served

Defendants with a copy of the summons and Complaint on July 22, 2019. Defendants timely

removed the action to this Court within 30 days. See Murphy Bros. v. Michetti Pipe Stringing,

Inc., 526 U.S. 344, 354 (1999).

       14.     Plaintiff’s claims are based on the terms of an asset purchase agreement

(“Purchase Agreement”) attached to the Complaint. See Ex. A ¶¶ 10-22. Pursuant to the

Purchase Agreement, each of the parties “irrevocably and unconditionally” consented to submit

to the jurisdiction of this Court. See Ex. A, at Ex. 1 § 12.11; JP Morgan Chase Bank, N.A. v.

Reijtenbagh, 611 F. Supp. 2d 389, 391 (S.D.N.Y. 2009) (“[A] forum selection clause that permits

an action in either state or federal court and in which a party ‘irrevocably submits’ to the

jurisdiction of either court is a permissive clause permitting jurisdiction in either forum.”).



                                                  3
           Case 1:19-cv-07829-PAE Document 1 Filed 08/20/19 Page 4 of 5



         15.   In accordance with 28 U.S.C. § 1446(d), promptly after filing of this Notice of

Removal in this Court, Defendants will (i) give written notice thereof to Plaintiff; and (ii) file a

copy of this Notice of Removal with the Clerk of the Supreme Court of New York, New York

County, effectuating removal. Defendants will promptly file proof of the foregoing with this

Court.

         16.   By filing this Notice of Removal, Defendants do not waive any claim, argument,

or defense which may be available to them, including objections to personal jurisdiction, nor do

Defendants concede that Plaintiff has pleaded any claim upon which relief may be granted.

         17.   Defendants reserve the right to amend or supplement this Notice as may be

appropriate.

                                          CONCLUSION

         18.   For the foregoing reasons, the Removed Action is hereby removed to the United

States District Court for the Southern District of New York. Defendants respectfully request that

the Court enter such orders and grant such other and further relief as may be necessary to

effectuate the removal.




                                                  4
         Case 1:19-cv-07829-PAE Document 1 Filed 08/20/19 Page 5 of 5



Dated: August 20, 2019                 Respectfully submitted,

                                       /s/ Reed Brodsky
                                       Reed Brodsky
                                       GIBSON, DUNN & CRUTCHER LLP
                                       200 Park Avenue
                                       New York, New York 10166
                                       Telephone: (212) 351-4000
                                       Facsimile: (212) 351-6235
                                       rbrodsky@gibsondunn.com

                                       Mike Raiff (pro hac vice application forthcoming)
                                       Christine Demana
                                       GIBSON, DUNN & CRUTCHER LLP
                                       2100 McKinney Avenue, Suite 1100
                                       Dallas, Texas 75201
                                       Telephone: (214) 698-3100
                                       Facsimile: (214) 571-2927
                                       cdemana@gibsondunn.com

                                       Counsel for Defendants




                                      5
